IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,173; AP-75,174; AP-75,175


EX PARTE DANNY JACK DOSIER, Applicant






ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE  NUMBERS F97-76865-M, F98-29173-M, AND F97-23242-M 
IN THE 194TH JUDICIAL DISTRICT COURT DALLAS COUNTY


Per Curiam.


O P I N I O N

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Texas Code of Criminal
Procedure, Article 11.07. Ex parte Young, 418 S.W.2d 824, 824 (Tex. Crim. App. 1967). 
Applicant was convicted of the offense of theft, and punishment was assessed at confinement
for 20 years.  No appeal was made.
 Applicant contends that he was improperly sentenced because his attorney was not present
at his sentencing hearing.  The record contains an affidavit from trial counsel and the reporter's
record from the sentencing hearing, both of which indicate that counsel was not present at the
sentencing hearing.  The trial court has entered findings of fact or conclusions of law finding that
Applicant has not presented grounds upon which relief should be granted.  We disagree.  This Court
has held that a defendant is entitled to the assistance of counsel at a sentencing hearing.  See Perez
v. State, 578 S.W.2d 753 (Tex. Crim. App. 1979).
	Habeas relief is granted and Applicant is granted a new sentencing hearing in cause numbers
F97-76865-M, F98-29173-M, and F97-23242-M from the 194th District Court of Dallas County. 


DO NOT PUBLISH
DELIVERED: May 18, 2005